United States Court of Appeals,

                            Eleventh Circuit.

                               No. 93-8724.

                  Jimmie L. BROWN, Plaintiff-Appellant,

                                    v.

     Donna E. SHALALA, Secretary, Health and Human Services,
Defendant-Appellee.

                              Jan. 26, 1995.

Appeal from the United States District Court for the Middle
District of Georgia. (No. 5:91-00287-1-CV-MAC(DF)), Claude W.
Hicks, Jr., Magistrate.

Before EDMONDSON and CARNES, Circuit Judges, and HENDERSON, Senior
Circuit Judge.

       PER CURIAM:

       Jimmie L. Brown appeals from the judgment entered in the
                                                                    1
United States District Court for the Middle District of Georgia

affirming the denial by the Secretary of Health & Human Services

("Secretary") of her application for disability insurance benefits

under Title II of the Social Security Act, 42 U.S.C. §§ 416(i),

423.       For the reasons set forth below, we reverse and remand for

further proceedings.

I. BACKGROUND

       Brown, born on July 6, 1930, has past relevant work experience

selling furniture and insurance, collecting premiums and has been

employed as a domestic, a medical file clerk and a record keeper.



       1
      The entry of judgment in this case was ordered by a United
States magistrate judge to whom the case was referred by consent
of the parties. See 28 U.S.C. § 636(c)(1). This appeal is taken
directly from the magistrate judge's order, as permitted by 28
U.S.C. § 636(c)(3).
                                                                       2
She applied for disability insurance benefits on June 20, 1989,

alleging that she became unable to work on March 9, 1989 due to

paralysis of unknown origin, which her doctor believed was "in

[her] mind."    (Admin. tr. at 127).     The application was denied and

she requested and received a hearing before an administrative law

judge ("ALJ").       Prior to the hearing, she was notified of her right

to be represented by an attorney or other qualified person of her

choice.3    She appeared pro se, however, and executed a form which

indicated that she was willing to proceed alone.       After she signed

the waiver, the following colloquy between Brown and the ALJ took

place:

     ALJ: Now, you have signed a waiver of your right to Counsel,
     and you were informed when you received your notice of hearing
     that you had the right to have—

     CLMT:     We—

     ALJ:—a representative.

     CLMT: We sent it in, but they just wouldn't, wouldn't, we
     don't understand it. He even, my—

     ALJ:    Uh-huh.

     CLMT:—counselor called and the lady said we got it, we got it,
     it's been sent in. So,—

     ALJ:    Uh-huh.


     2
      The administrative record also contains an application for
benefits dated March 10, 1986, which was denied upon initial
consideration by the Secretary on July 24, 1986. The record does
not reflect that Brown sought administrative or judicial review
of that denial. The only application relevant to this appeal is
the one filed on June 20, 1989.
     3
      The regulations provide that a claimant may appoint as his
or her representative any person of good character and reputation
who is capable of providing valuable help in connection with the
claim and who is not otherwise disqualified or prohibited by law
from acting in that capacity. 20 C.F.R. § 404.1705(b).
CLMT:—when I got the letter to come over here, it, it wasn't,
his, they hadn't sent him a copy. So, I called him and he
came over to the house and he said, well I talked to him and
I did all I know to do. He said I just been rejected. He
said just go on without me.

ALJ:    Okay.   Now, is this Georgia Legal Service?

CLMT: No, sir. It was Quinto (Phonetic) Norris, I [sic] man
I worked under and worked with.

ALJ:    Uh-huh.

CLMT:    Until 1986.

ALJ:    And, and what was he?   Was he?

CLMT:   He, he's, you know [a] supervisor to the Life of
Georgia Insurance Company.

ALJ: I see.       And he, you asked him to represent you here
today?

CLMT: I asked him, because the last years that I really had
strength to work.

ALJ:    Uh-huh.

CLMT: I was working side by side with him, every time he made
a step I made one.

ALJ: Okay. But, I mean this, you would ask him to represent
you, is that [what] you're talking about?

CLMT:    Yes, sir.

ALJ:    Okay.   And he ... said no?

CLMT:    He said, yes.   He filed [sic] out the papers and—

ALJ:    Uh-huh.

CLMT:—we mailed them back and everything.     He was—

ALJ:    Uh-huh.

CLMT:—calling them.

ALJ: Okay. Well, the main thing I want you to understand
here today, is though you do know you had a right to
representation?

CLMT: And we, we, we, we sent one in, but they just wouldn't.
I don't understand.
     ALJ: Okay. Well, here's my thing Miss Brown. I'm, I'm, I
     don't mean [to be] quick with you, so please don't think it's
     that. But, you were informed in a notice of hearing, that you
     have a right to have a representative.     You have signed a
     waiver saying that you understand that and you're ready to
     proceed today without—

     CLMT:    Yes—

     ALJ:—a representative.

     CLMT:—I can go on without a representative.

     ALJ:    Yeah.    Is that what you want to do?

     CLMT: I can go on without it, sir, because I been signed up.
     Rehabilitation is sending me to school, starting in two weeks.

     ALJ:    Uh-huh.

     CLMT:    Trying to get me to where I can do something—

     ALJ: Okay. Well, I'm not, I don't want to get into that now.
     I want to stick to the issues that we're addressing. And that
     is you are ready to proceed without a representative here
     today. That's what you desire to do, is that correct?

     CLMT:    Yes, sir.

(Id. at 46-48).

     Following this exchange, the ALJ proceeded with the hearing.

Brown   testified     that   she   was   seeking   vocational    training   in

computer programming, but that she was precluded from working for

a   number   of      reasons.      Her    symptoms    included    ambulatory

difficulties, pain, numbness and uncontrolled bowel movements. She

stated that she could stand for only five minutes and sit for only

fifteen minutes. She also claimed that she became ill after eating

a piece of cake allegedly poisoned with ground silver by her

coworkers at the furniture store and that her physician, Dr. D.

Robert Howard, confirmed during her last examination that she had

some type of toxin in her body.

     Aside from Brown's testimony, the evidence admitted at the
hearing included reports from various treating and consulting

physicians and psychologists.             The record did not contain reports

concerning the last two visits Brown claimed she had with Dr.

Howard;4      nor   did    it    contain    any   information        from       a   state

rehabilitation center in Macon, Georgia, where Brown said she had

been undergoing therapy.          The ALJ indicated that he would request

updated records from Dr. Howard as well as from the Macon facility,

but the documents are not part of the record.

     After the hearing the ALJ did obtain a vocational evaluation

from Goodwill Industries, which advised that Brown was capable of

performing a variety of clerical and administrative jobs.                       He then

invited Brown to submit objections to this assessment. She replied

with a hand-written letter in which she reiterated many of her

complaints,    including        certain    events    surrounding          the   alleged

poisoning, and indicated that she lacked sufficient funds to

purchase her medication.           In a postscript she stated that she

"[w]rote this letter 3 times trying to say what I wanted to say[.]

[M]y memoral [sic] is still not as good as it should be, but by the

help of God it is better[.]"          (Id. at 283).

     The ALJ found that Brown suffered from arthritis and dementia,

manifested    by     hysterical     extremity        paralysis       and    that      she

experienced    some    discomfort     caused        by   pain.       He    concluded,

nevertheless,       that   these    impairments          did   not    substantially

interfere with her ability to perform her past relevant work and

     4
      The medical reports submitted by Dr. Howard span the period
of time between August 3, 1989 and November 13, 1989. Brown
testified that she saw the doctor the day before the hearing,
which was held on June 20, 1990, and two weeks prior to the
hearing. (See Admin. tr. at 52-53).
therefore denied benefits. Brown then filed a request for a review

by the Appeals Council.      While the request was pending, she

retained an attorney, who sought to reopen the hearing alleging

that Brown's waiver of representation was invalid and that the ALJ

failed to fully develop the record.     Counsel also submitted the

affidavit of Brown's husband, who stated, inter alia, that his wife

suffered from extreme nervousness, problems with concentration,

increasingly paranoid thoughts, rambling and confused speech and

mood swings, which ranged from explosive incidents to severe bouts

of depression.   The Appeals Council found no basis for granting

review, however, and allowed the ALJ's decision to stand as the

final decision of the Secretary.

     Brown then sought judicial review pursuant to 42 U.S.C. §

405(g).   As noted earlier, by consent of the parties, the case was

assigned by the district court to a United States magistrate judge

for final disposition.   As did the Appeals Council, the magistrate

judge rejected Brown's contentions with respect to her decision to

proceed pro se at the hearing and the development of the record.

He also found no merit in her claims that the ALJ failed to

properly evaluate the combined effect of all of her impairments and

her subjective complaints of pain.     Concluding that substantial

evidence supported the Secretary's denial of benefits, the court

entered judgment in favor of the Secretary.

II. DISCUSSION

     On appeal, Brown reasserts the arguments she raised before the

magistrate in the district court.   In view of our conclusion that

Brown did not receive a full and fair hearing, we do not address
whether the ALJ committed legal error in evaluating the evidence or

whether    substantial      evidence   in   the   record    as   it   now    stands

supports the denial of benefits.

         A Social Security claimant has a statutory right, which may

be waived, to be represented by counsel at a hearing before an ALJ.

Smith v. Schweiker, 677 F.2d 826, 828 (11th Cir.1982);                  42 U.S.C.

§ 406.     Whether or not the applicant is represented, the ALJ still

has a duty to develop a full and fair record.              Clark v. Schweiker,

652 F.2d 399, 404 (5th Cir.Unit B July 1981). 5              When the right to

representation has not been waived, however,

     the hearing examiner's obligation to develop a full and fair
     record rises to a special duty. This special duty requires,
     essentially, a record which shows that the claimant was not
     prejudiced by lack of counsel. In carrying out this duty, the
     ALJ must "scrupulously and conscientiously probe into, inquire
     of, and explore for all the relevant facts."

Smith, 677 F.2d at 829 (citations omitted).            "Under this standard,

we are not required to determine that the presence of counsel would

necessarily have resulted in any specific benefits in the handling

of   the    case   before     the   ALJ."     Clark, 652 F.2d   at    404.

Nevertheless, there must be a showing of prejudice before we will

find that the claimant's right to due process has been violated to

such a degree that the case must be remanded to the Secretary for

further development of the record.            Kelley v. Heckler, 761 F.2d
1538, 1540 (11th Cir.1985).

         The portions of the hearing transcript quoted in Part I of

this opinion plainly reveal that Brown was confused by the ALJ's

     5
      In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir.1981) (en banc), this court adopted as precedent all
decisions of the former United States Court of Appeals for the
Fifth Circuit rendered prior to October 1, 1981.
questions            concerning     representation.          Although     she    eventually

responded in the affirmative when asked whether she desired to

proceed alone, her earlier statements reflect that she wanted the

assistance of her former supervisor, who told her to go on without

him.       Nothing in her testimony evinces an understanding that she
                                                                                    6
had other options which were either explored or rejected.                               Cf.

Cowart          v.     Schweiker,    662 F.2d 731,    734-35      (11th    Cir.1981)

(claimant's affirmative response when asked whether she wished to

proceed without counsel did not reflect a true desire to do so when

viewed          in     the     context     of    other     testimony      that    she   had

unsuccessfully attempted to obtain free public assistance and was

unable to afford a private attorney).                       On this record, we cannot

concur          with     the    magistrate      judge    that    Brown    knowingly     and

voluntarily waived her right to be represented at the hearing.

           Even if we agreed that Brown did effectively renounce her

right to counsel, there remains the question of whether the ALJ

fulfilled his duty to develop the record.7                      We hold that he did not

and that Brown was prejudiced thereby.                       See Kelley, 761 F.2d at

1540       n.    2     (recognizing      "a     slightly    different      standard"    for

evaluating whether an unrepresented claimant has received a full

       6
      A notice sent to Brown prior to the hearing informed her
that a private attorney might be willing to take her case on an
contingent fee basis. It also listed the addresses and telephone
numbers for the Georgia Legal Services Program in her area and a
national referral organization as sources of possible free legal
assistance. Brown was not asked whether she sought help from any
of these or other related services, nor was any effort made to
determine whether she understood that she might obtain legal
representation in those ways.
       7
      The magistrate judge erroneously treated Brown's waiver as
dispositive of the issue of whether she received a full and fair
hearing.
and fair hearing depending upon whether there has been a valid

waiver and noting that, in any case, there must be a showing of

prejudice     to     trigger    a   remand   to   the   Secretary   for

reconsideration).      As noted above, there is no indication that the

ALJ contacted Dr. Howard for up-to-date medical records even though

Brown testified that she was examined by him twice just prior to

the hearing.       The most recent information submitted by his office

predates the hearing by more than six months.       The ALJ also agreed

to procure a report from the center in Macon where Brown had

undergone rehabilitation therapy, but no such document was made a

part of the record.8

         In evaluating the necessity for a remand, we are guided by

"whether the record reveals evidentiary gaps which result in

unfairness or "clear prejudice.' " Smith, 677 F.2d at 830 (quoting

Ware v. Schweiker, 651 F.2d 408, 413 (5th Cir.Unit A July 1981),

cert. denied, 455 U.S. 912, 102 S. Ct. 1263, 71 L. Ed. 2d 452 (1982)).

The lack of medical and vocational documentation supporting an

applicant's allegations of disability is undoubtedly prejudicial to

a claim for benefits.          We have no way of knowing whether the

evidence missing from this case would sustain Brown's contentions

     8
      Brown testified that a counselor at the rehabilitation
center, named Mr. Crawford, had been working with her to
determine whether she could attend school to learn computer
programming and that they had discussed a plan for her to take
some "re-media [sic] courses in English." (Admin. tr. at 80).
The ALJ stated that he would "send for records from him[,]" that
is, from Mr. Crawford, as well as a report from Goodwill
Industries, where Brown was referred by the center for a
vocational and psychological assessment. (Id. at 81). Perhaps
the ALJ believed that the latter report, which he did obtain,
constituted the extent of the outstanding documentation with
respect to the efforts made to evaluate Brown's ability to work.
Her testimony, however, appears to indicate otherwise.
of her inability to work.        In the absence of proof to the contrary,

however,   we    must   assume    that   it   does   lend   credence   to   her

allegations.9

     We also observe that the ALJ did not question Brown's husband

concerning her complaints. 10       In Cowart, this court held that the

ALJ failed to discharge his special duty to develop the facts where

he neglected to elicit such clearly relevant and readily available

testimony.      See Cowart, 662 F.2d at 735.         The transcript of the

hearing portrays a claimant who had great difficulty conveying with

any precision the manner in which her various subjective ailments

affected her ability to engage in substantial gainful activity.

"Any lawyer prepared for a hearing ... would realize that the

statement of such subjective matters by the claimant would be the

kind of evidence that most required supporting testimony by family

or friends."     Clark, 652 F.2d at 404.      Although the Appeals Council

was later able to consider Mr. Brown's affidavit, the value of live

testimony, where demeanor can be considered and credibility more

readily evaluated, cannot be discounted.             An attorney would have

been able also to assist Brown in responding to the vocational

assessment prepared by Goodwill Industries.

III. CONCLUSION


     9
      We do not mean to suggest that a remand is warranted any
time a claimant alleges that the ALJ has neglected to complete
the record. The likelihood of unfair prejudice to a claimant may
arise, however, where as here, the evidentiary gap involves
recent medical treatment, which the claimant contends supports
her allegations of disability, or the receipt of vocational
services.
     10
      Because Brown testified that her husband drove her to the
hearing, we presume he was an available witness.
     In view of the evidentiary gaps in the record, we find that

Brown was not afforded a full and fair hearing and that she was

prejudiced thereby.   The judgment is therefore REVERSED and the

case is REMANDED with instructions that it be returned to the

Secretary for further proceedings consistent with this opinion.